                                                                                               FILED
                                                                                        U.S. DISTRICT COURT
                                                                                            AUGUSTA D!V.
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA                            20 MAR 30 AM 9'2 I

                                                                                     ni FRK
IN RE: The National Emergency                                  MISC. CASE NO.             SO. D'ST. OF G A
           Declared on March 13,2020                              ^0^20 00^'

                                        GENERAL ORDER


           On March 13, 2020, under the National Emergencies Act, 50 U.S.C. §§ 1601-1651, the

 President ofthe United States declared a national emergency. On March 27, 2020, the President

 signed the Coronavirus Aid, Relief, and Economic Security Act, H.R. 748 (the CARES Act),

 which authorizes the Judicial Conference of the United States to provide the Chief Judge of a

 United States District Court authority to permit identified criminal proceedings by video or audio

 conference.


           Also, on March 27, 2020, the Judicial Conference of the United States determined that

"emergency conditions due to the national emergency declared by the President have materially

 affected and will materially affect the functioning ofthe federal courts generally." Under Section

 15002(b)ofthe CARES Act,the Court, acting on motion ofthe undersigned ChiefJudge, hereby

 orders:


           1.    Each judge in this district is authorized by this order and with the consent of the

defendant or a juvenile after consultation with counsel to use video conferencing, or telephonic

conferencing if video conferencing is not reasonably available, for the following:

      (A)        a detention hearing under 18 U.S.C. § 3142;

       (B)       an initial appearance under Rule 5,Federal Rules of Criminal Procedure;

       (C)       a preliminary hearing under Rule 5.1, Federal Rules of Criminal Procedure;

      (D)        a waiver of indictment under Rule 7(b), Federal Rules of Criminal Procedure;
         (E)      an arraignment under Rule 10, Federal Rules of Criminal Procedure;

         (F)      a hearing under Rule 32.1, Federal Rules of Criminal Procedure, to determine a
                  violation of, and revocation of, the terms of probation or supervised release;

         (G)      a hearing under 18 U.S.C. § 3148 to determine a violation of, and revocation of, the
                  terms of pretrial release;

         (H)      a hearing under Rule 40,Federal Rules of Criminal Procedure,to resolve an alleged
                  failure to appear or a violation;

         (I)      a misdemeanor plea or sentencing under Rule 43(b)(2), Federal Rules of Criminal
                  Procedure; and

         (J)      a hearing under 18 U.S.C. §§ 5031-5043, except for a contested transfer hearing, a
                  juvenile delinquency adjudication, or a trial.

         2.       During this national emergency, I specifically find that a felony plea under Rule 11,

Federal Rules of Criminal Procedure, and a felony sentencing under Rule 32, Federal Rules of

Criminal Procedure, cannot occur in person and in court without serious jeopardy to public health

and safety. As a result, if a judge finds for a stated reason in a particular case that delay of a felony

plea or sentencing will result in serious harm to the interests ofjustice, the judge with the consent

of the defendant or a juvenile after consultation with counsel can conduct the plea or sentencing

by video conference or by telephonic conference,if video conferencing is not reasonably available.

This authority extends to a similar hearing under the Federal Juvenile Delinquency Act, 18 U.S.C.

§ 403.

               This authority is effective for ninety days unless ordered otherwise. If the emergency

persists longer than ninety days, an extension is available under the CARES Act. However, this

authority terminates on the last day of the national emergency declared by the President on March

13, 2020, or the day on which the Judicial Conference of the United States determines that the
emergency no longer materially affects the United States courts or this district, whichever occurs

first.


           To the extent inconsistent with this order, any order in this district is SUPERSEDED.


ORDERED in Augusta, Georgia on Marc]^^Q^^020.

                                                J/ RANDAL HALL
                                        CHIEF UNTFED STATES DISTRICT JUDGE
